 



EXHIBIT 10.5.2
     
 
AMENDMENT NO. 2
to
CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC
(AS LENDER)
AND
DENALI SPECTRUM LICENSE, LLC
(AS BORROWER)
AND
DENALI SPECTRUM, LLC
DENALI SPECTRUM OPERATIONS, LLC
DENALI SPECTRUM LICENSE SUB, LLC
(AS GUARANTORS)
Dated as of April 16, 2007
     
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 TO CREDIT AGREEMENT
     AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of April 16, 2007, between
CRICKET COMMUNICATIONS, INC., a Delaware corporation (“Cricket”) (as Lender),
DENALI SPECTRUM LICENSE, LLC, a Delaware limited liability company (the “License
Company”) (as Borrower), DENALI SPECTRUM, LLC, a Delaware limited liability
company (“Denali Spectrum”), DENALI SPECTRUM OPERATIONS, LLC, a Delaware limited
liability company (“Operations Sub”) and DENALI SPECTRUM LICENSE SUB, LLC, a
Delaware limited liability company (“License Sub”) (each of Denali Spectrum,
Operations Sub and License Sub, a “Guarantor” and collectively, the
“Guarantors”).
RECITALS
     WHEREAS, Cricket, the License Company and Denali Spectrum entered into that
certain Credit Agreement by and among Cricket Communications, Inc., Denali
Spectrum License, LLC and Denali Spectrum, LLC, dated as of July 13, 2006 and as
amended by Amendment No. 1 to Credit Agreement, dated as of September 28, 2006
(collectively, the “Credit Agreement”);
     WHEREAS, Operations Sub and License Sub each entered into a Borrower
Subsidiary Guaranty with Cricket, dated as of November 20, 2006, thereby
becoming a guarantor of the License Company’s obligations under the Credit
Agreement; and
     WHEREAS, Cricket, the License Company, Denali Spectrum, Operations Sub and
License Sub desire to further amend the Credit Agreement as set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     Section 1. The following definition of “Amortization Commencement Date”
shall be added to Section 1.1. of the Credit Agreement in its proper
alphabetical order:
     “’Amortization Commencement Date’ shall mean the tenth anniversary of the
last Initial Grant Date (as defined in the LLC Agreement); provided, however,
that if DSM makes a Sale Offer in accordance with the terms of the LLC Agreement
prior to such date and Cricket accepts such offer, then the Amortization
Commencement Date shall be extended to the first Business Day following the date
on which Cricket has paid in full the Offer Price (as defined in the LLC
Agreement) to the DSM Members (as provided by Section 8.5 of the LLC
Agreement).”
     Section 2. The definition of “Commitment Period” contained in Section 1.1.
of the Credit Agreement shall be deleted in its entirety and replaced with the
following:
     “’Commitment Period’ shall mean the period commencing on the Effective Date
and expiring on the earliest to occur of (a) the Maturity Date, (b) the date
that the LLC Agreement is terminated by either party pursuant to Section 13.1(b)
of the LLC Agreement, (c) the date on which the Management Agreement has been
terminated (following the expiration of the applicable notice period) by Lender
pursuant to Section 10.2(b) thereof (other than Section 10.2(b)(iv)), or (d) the
Mandatory Prepayment Date.”
     Section 3. The following definition of “Final Principal Amount” shall be
added to Section 1.1. of the Credit Agreement in its proper alphabetical order:
     “’Final Principal Amount’ shall have the meaning set forth in
Section 2.3(c).”

1



--------------------------------------------------------------------------------



 



     Section 4. The definition of “Maturity Date” contained in Section 1.1. of
the Credit Agreement shall be deleted in its entirety and replaced with the
following:
     “’Maturity Date’ shall mean the fourteenth anniversary of the last Initial
Grant Date (as defined in the LLC Agreement).”
     Section 5. Sections 2.3(c), (d) and (e) of the Credit Agreement shall be
deleted in their entirety and replaced with the following:
     “c. Subject to Section 2.3(e), until the Amortization Commencement Date,
all interest accrued and unpaid on the aggregate outstanding principal balance
of the Loans shall be added to and become a part of the outstanding principal
amount of the Loans on and as of the last day of each calendar quarter and on
and as of the day immediately prior to the Amortization Commencement Date (such
amount outstanding on the day immediately prior to the Amortization Commencement
Date, the “Final Principal Amount”). Notwithstanding anything foregoing to the
contrary, any and all interest that is added to the principal balance of the
Loans (i) shall not count against the Loan Commitment Amount, (ii) shall not be
deemed made to Borrower for purposes of determining whether Loans made to
Borrower exceed the Loan Commitment Amount, the Build-Out Sub-Limit or the
Acquisition Sub-Limit and (iii) shall no longer be deemed “unpaid” at the time
so added.
     d. On the tenth (10th) calendar day following the Amortization Commencement
Date and on each quarterly anniversary of such tenth calendar day, Borrower
shall pay principal installments equal to one-sixteenth (1/16) of the Final
Principal Amount together with interest installments equal to the amount of the
unpaid interest accrued on the outstanding Final Principal Amount until the
Maturity Date, at which time the entire remaining balance of principal and
accrued interest together with all other amounts due and owing under the Loan
Documents to the extent not paid shall be due and payable.
     e. On and after the making of any Loan hereunder, within 30 days following
the last Business Day of each quarter in Borrower’s fiscal year, any and all
Excess Cash of Guarantor, Borrower and the Borrower Subsidiaries shall be paid
to Lender and shall be credited in accordance with Section 2.2(d).”
     Section 6. Section 6.8(a) of the Credit Agreement shall be amended by
inserting the language “; provided, however, that notwithstanding the foregoing,
the financial statements for the fiscal year ended December 31, 2006 furnished
or caused to furnished by Borrower need not be audited and Borrower shall be
deemed to have satisfied its obligations under this Section 6.8(a) upon
furnishing or causing to be furnished unaudited versions of such financial
statements to Lender” at the end of the sentence:
     Section 7. Section 6.16(a) of the Credit Agreement shall be amended by
(1) inserting the phrase “solely from Excess Cash” immediately after the
parenthetical “(and Guarantor to its Members)” in clause (iv) thereof,
(2) deleting the notation “(x)” from clause (iv) thereof, and (3) deleting the
words “and (y) the Consolidated Leverage Ratio would be less than or equal to
2.00:1.00” from the end of clause (iv) thereof.
     Section 8. Section 6.16(b) of the Credit Agreement shall be amended by
deleting the words “terms” and “meanings” from the introduction thereto and
replacing them with the words “term” and “meaning”, by deleting paragraphs
(i) and (ii) thereof and renumbering paragraph (iii) thereof as paragraph (i).
     Section 9. Except as expressly amended hereby, the Credit Agreement remains
in full force and effect in accordance with its terms.
[Signatures Pages Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 2 to
Credit Agreement, or have caused it to be signed in their respective names by an
officer, hereunto duly authorized, on the date first written above.

                      CRICKET COMMUNICATIONS, INC.,
as Lender   DENALI SPECTRUM LICENSE, LLC,
as Borrower
 
                   
By:
  /s/ Robert J. Irving, Jr.   By   Denali Spectrum, LLC        
 
                   
Name:
  Robert J. Irving, Jr.       Its sole member        
Title:
  Senior Vice President                
 
      By   Denali Spectrum Manager, LLC        
 
          Its Manager        
 
                   
 
      By   Doyon, Limited,
Its Manager        
 
                   
 
      By:   /s/ Daniel S. Osborn        
 
                   
 
      Name:   Daniel S. Osborn        
 
      Title:   Assistant Treasurer        
 
                            DENALI SPECTRUM, LLC,
as Guarantor
 
                   
 
      By   Denali Spectrum Manager, LLC
Its Manager        
 
                   
 
      By   Doyon, Limited,
Its Manager        
 
                   
 
      By:   /s/ Daniel S. Osborn        
 
                   
 
      Name:   Daniel S. Osborn        
 
      Title:   Assistant Treasurer        

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 2 to
Credit Agreement, or have caused it to be signed in their respective names by an
officer, hereunto duly authorized, on the date first written above.

                      DENALI SPECTRUM OPERATIONS, LLC,
as Guarantor   DENALI SPECTRUM LICENSE SUB, LLC,
as Guarantor
 
                   
By
  Denali Spectrum License, LLC,
Its sole member   By   Denali Spectrum License, LLC,
Its sole member        
 
                   
By
  Denali Spectrum, LLC,
Its sole member   By   Denali Spectrum, LLC,
Its sole member        
 
                   
By
  Denali Spectrum Manager, LLC,
Its Manager   By   Denali Spectrum Manager, LLC,
Its Manager        
 
                   
By
  Doyon, Limited,
Its Manager   By   Doyon, Limited,
Its Manager        
 
                   
By:
  /s/ Daniel S. Osborn   By:   /s/ Daniel S. Osborn        
 
                   
Name:
  Daniel S. Osborn   Name:   Daniel S. Osborn        
Title:
  Assistant Treasurer   Title:   Assistant Treasurer        

4